h COOKS, Judge,
Dissenting.
I believe a fundamental constitutional error is patent on review of the record, i.e., the absence of a substantial factual basis to support the manslaughter plea in light of defendant’s statement that she “felt [she] was defending [her] life.” Notwithstanding the holding in State v. Filer, 00-0073 (La. 6/30/00); 762 So.2d 1080, the knowing and voluntary entry of a guilty plea is required by the United States Constitution and still guarded by the United States Supreme Court.